Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 3 May 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, May 3. 1781.
I have received your Favour of the 19th. past. It may be as you observe very reasonable that Capt. Barnes should have the Gratification he demands, and also that the Col. Armand should have the Passage paid of himself and Servants, but as I have no orders relating to such Advances, I cannot meddle with them.
I approve of your assisting Capt. Williams [and] the two other Captains, you mention with what Money they may want not exceeding 5 Guineas each; and I request you to advance the same Sum to Capt. Potts taking their Notes payable to Congress. Your Bill on me for the whole shall be immediately paid.— I shall be glad also, if they can all have Passages in the Active.
Col. Laurens has written to you, and having Goods to send in that Vessel, wants to know what Room you can spare.
I send enclos’d a Pacquet for Congress, which I request you would forward.
I have the honour to be, with much Esteem Sir,
Mr. Schweighauser.
